Citation Nr: 1447978	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  14-31 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for right ear hearing loss.  

2.  Entitlement to a rating higher than 10 percent for chondromalacia of the right knee, status post arthroscopy.  

3.  Entitlement to an initial compensable rating prior to February 23, 2012, and higher than 10 percent since, for a torn rotator cuff of the right shoulder with degenerative joint disease.  

4.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for left ear hearing loss.  

5.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), anxiety disorder, opioid abuse, major depressive disorder, and personality disorder.  

6.  Entitlement to service connection for lumbar spine spondylosis, previously claimed as a lumbar strain.  
7.  Entitlement to service connection for mixed headaches, previously claimed as migraine headaches.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to March 1992, from March 2005 to June 2005, and from April 2006 to September 2007.  He also served in the U.S. Army National Guard, including in June 2008.

He appealed to the Board of Veterans' Appeals (Board/BVA) from July 2011, August 2011, and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In an April 2014 Decision Review Officer (DRO) decision, the RO increased the rating for the Veteran's service-connected right shoulder disability to 10 percent retroactively effective from February 23, 2012.  He since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication otherwise, so receipt of a higher rating, but less than the maximum possible rating, does not abrogate a pending appeal).  Therefore, his appeal of this claim now concerns whether he was entitled to a compensable rating for this disability prior to February 23, 2012, and whether he has been entitled to a rating higher than 10 percent since.  

The evidence of record also indicates there have been several psychiatric diagnoses, including anxiety disorder, opioid abuse, personality disorder, and major depressive disorder.  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).  

Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disorder other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  The Clemons Court found that, as an example, where a Veteran's claim identifies PTSD, without more, it cannot be a claim limited only to that diagnosis, rather must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, in  light of Clemons, the Board has re-characterized the claim for service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, inclusive of but not limited to PTSD, to also account for the other psychiatric disorder diagnoses that additionally have been made.  See id.

Because however there is an outstanding hearing request, rather than immediately deciding these claims, the Board is remanding them to the Agency of Original Jurisdiction (AOJ) to schedule this requested hearing.  


REMAND

When filing his June 2014 Substantive Appeal (on VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  But, to date, no such hearing has been scheduled, and there is no indication in the file that he has withdrawn this request.  He is entitled to this hearing before deciding his appeal of these claims.  38 C.F.R. §§ 20.700, 20.704 (2013).

Accordingly, these claims are REMANDED for the following action:

Schedule a videoconference hearing before a VLJ of the Board at the earliest available opportunity.  Notify the Veteran and his attorney of the date, time, and location of this hearing.  Put a copy of the hearing notification letter in the claims file, either the physical or electronic portion of it.  If the Veteran changes his mind and elects not to have this hearing, or fails to report for it on the date it is scheduled, also document that in his claims file.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



